Babrows, J.
It is doubtless true that the furnishing of supplies to a minor child (who is not a member of her father’s family, but is away from his care and protection either through her own fault or his neglect, without the knowledge or consent of the father,) by a distant town where she may happen to fall into distress, he being of sufficient ability and willing to support her at his own home, would not be considered a furnishing of supplies to him as a pauper, so as to prevent his acquiring a settlement to which he would otherwise be entitled. This was settled in Bangor v. Readfield, 32 Maine, 60; Greene v. Buckfield, 3 Maine, 136; Dixmont v. Biddeford, 3 Maine, 205.
Again it seems to have been held in cases where the father has deliberately abandoned his family and taken up his residence in another town, emancipating them from all duty to him, and *247renouncing all obligation to tliem, that supplies furnished, even under such circumstances as imply a knowledge of the fact upon his part, will not be considered as supplies furnished to him, so as to prevent his gaining a settlement in his new place of residence. Raymond v. Harrison, 11 Maine, 190; Hallowell v. Saco, 5 Maine, 143.
But when the parental and filial relation continues to subsist, and there has been no emancipation or abandonment, and the circumstances are such as make it evident that the father has knowledge of the necessities of the child, and he fails to supply those necessities, and they are supplied by the town officers, acting in good faith to relieve a case of actual want and distress, the supplies thus furnished will be deemed supplies furnished indirectly to the father, and will operate to prevent his gaining a settlement.
This is abundantly established in the cases of Garland v. Dover, 19 Maine, 441; Sanford v. Lebanon, 31 Maine, 124; Clinton v. York, 26 Maine, 167.
In Garland v. Rover it was settled that minor children might be still under the care and protection of the father, so that supplies to them would interrupt the gaming of a settlement by him, though they were not in his family at the time, and in each of the cases above cited the question what will constitute an abandonment or an emancipation is more or less discussed.
In Clinton v. York the relations subsisting between the father and daughter greatly resembled in essential particulars those in the ease at bar. The court to whom the case was reported for decision upon the law and fact appear to have held that such a condition of things showed neither emancipation nor abandonment, and to have inferred the father’s knowledge of the furnishing of supplies by the town from the fact that the daughter was living in the same town with him.
It is well settled that if the necessity for supplies exist, it is not essential to show that the recipient called for them, or that the party whose settlement is thereby affected should have assented to the furnishing of them by the town. If the supplies were actu*248ally needed and were furnished, received and consumed, it suffices. Corinna v. Exeter, 13 Maine, 328; Hampden v. Levant, 59 Maine, 560. The anger, indifference or false pride of a father cannot be permitted to prevent the supply by the town authorities of such aid as the pressing necessities of any member of Iris family, or of any child not emancipated who is under his care, may require. If he knows of the existing need, and fails to furnish it himself, so long as the parental and filial relations are not dissolved, the furnishing and reception of aid from the town must have its legitimate effect upon his settlement. Corinna v. Exeter, ubi supra; Tremont v. Mount Desert, 36 Maine, 390.
Such a case belongs to a totally different class from Bangor v. Headfield, where the child had left her father’s home without his knowledge or consent, and the supplies were furnished by a distant town, there being no evidence of any knowledge on his part that she had fallen into distress.
There was evidence at the tidal from which the jury might well find that, late in the fall of 1854, while Reuben Lyons lived in Pembroke, his daughter Fanny, then aged 15, left home on account of a quarrel with her step-mother, and went to her uncle Robinson Leighton’s in the same town ; that while there, the attention of the overseers of the poor was called to her as a person needing relief; that she actually was in such need; that the overseers agreed with and paid Robinson Leighton for her board; that they notified the defendant town, and that James Leighton, one of the overseers of Lubec, came to attend to the case; that a conference with Reuben Lyons, the father, failed to secure his intervention in the matter. It is hardly supposable that Reuben Lyons, living in the same town, could have been ignorant of this condition of things before this conference with the overseers of the two towns. There is nothing to show abandonment or emancipation up to that time. The supplies must be considered as having been indirectly furnished to him.
The statements made by Reuben Lyons and James Leighton upon cross-examination in their depositions taken by the defend*249ants in support of the motion for a new trial on the ground of newly discovered evidence, tend rather to corroborate the testimony of Adna Leighton upon these points.

Motions overruled.

Appleton, C. J., Walton, Dickerson, Danforth and Libbey, JJ., concurred.